Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 9/24/19.  Claims 1-20 have been examined and are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Karagiannis et al (US 2016/0099984 A1) in view of Sharma et al (US 2014/0045472 A1) further in view of Reynolds (US 2017/0236532 A1) 
Re: claim 1 Karagiannis teaches a method, comprising:  defining, by a computer device, an audio collaborative environment (Karagiannis: Abstract: Embodiments of a method and apparatus for remote collaboration include a central cloud computing infrastructure configurable to capture data related to online, remote collaborative session between users via any type of Internet capable user device … Methods further comprise archiving session data including … audio from a session and any data attachments users might add to the session (during or after the session); [0027]-[0030] ref FIG 1; [0047]-[0049] ref FIG 4)
defining, by the computer device, an access control of the audio collaborative environment, (Karagiannis: [0020] Embodiments of the system provide controlled access to participants for participating in and capturing collaborative sessions; [0072] data sharing according to user proximity; [0083]-[0084] ref FIG 5; [0095]-[0097] ref FIGs 6,7,8 session permissions) 
receiving, by the computer device, a request from at least one user device to connect to the audio collaborative environment (Karagiannis: [0036] ref FIG 2) ; determining, by the computer device, the at least one user device satisfies the access control (Karagiannis: [0020] Embodiments of the system provide controlled access to participants for participating in and capturing collaborative sessions; [0045]-[0046] ref FIG 3; [0083]-[0084] ref FIG 5; [0095]-[0097] ref FIGs 6,7,8 session permissions) 
(ii) connecting, by the computer device, the at least one user device to an audio channel of the audio collaborative environment (Karagiannis: [0036] ref FIG 2) ; and recording, by the computer device, audio data transmitted on the audio channel by the at least one user device; [and] storing, by the computer device, the audio data in a record; (Karagiannis: Abstract; [0022])
Karagiannis does not explicitly teach:
(i) defining, by the computer device, an access control of the audio collaborative environment, wherein the access control comprises a geofence
(ii) tagging, by the computer device, respective portions of the audio data in the record; and presenting, by the computer device, one of the respective portions of the audio data to a user based on the tagging
Sharma teaches:
(i) defining, by the computer device, an access control of the audio collaborative environment, wherein the access control comprises a geofence
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma re: geofencing with those of Karagiannis re: session access control (Karagiannis: [0020])  and participation according to location/proximity (Karagiannis: [0036] ref FIG 2; [0072])  in order to advantageously provide for controlling access by participant location. 
Karagiannis and Sharma do not explicitly teach:
(ii) tagging, by the computer device, respective portions of the audio data in the record; and presenting, by the computer device, one of the respective portions of the audio data to a user based on the tagging 
Reynolds teaches:
(ii) tagging, by the computer device, respective portions of the audio data in the record; and presenting, by the computer device, one of the respective portions of the audio data to a user based on the tagging. (Reynolds: [0063] ref FIG 7) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reynolds re: tagging and presenting portions of audio data with those of Karagiannis re: tagging of session data since Reynolds simply makes explicit that which is suggested re: the audio portion of the session records. 
Re: Claim 2 Karagiannis teaches the method of claim 1, including session access control (Karagiannis: [0020])  and participation according to location/proximity (Karagiannis: [0036] ref FIG 2; [0072])  
Karagiannis does not explicitly teach:
wherein the request includes a location of the user device; and satisfying the access control comprises the computer device determining the location of the user device is inside the geofence
Sharma teaches:
wherein the request includes a location of the user device (Sharma: [0062] ref FIG 6; [0086] “join request message sent to the group communication server … may include username, phone number, device ID, location …” ); and satisfying the access control comprises the computer device determining the location of the user device is inside the geofence (Sharma: [0085] – [0086]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma re: geofencing with those of Karagiannis re: session access control (Karagiannis: [0020])  and participation according to location/proximity (Karagiannis: [0036] ref FIG 2; [0072])  in order to advantageously provide for controlling access by participant location
Re: claim 3, Karagiannis teaches the method of claim 1, including session access control (Karagiannis: [0020])  and participation according to location/proximity (Karagiannis: [0036] ref FIG 2; [0072] )  
Karagiannis does not explicitly teach:
wherein the request includes a location of the user device; and satisfying the access control comprises the computer device determining the location of the user device is outside the geofence and the user device has previously connected to the audio channel from a location inside the geofence.
Sharma teaches:
wherein the request includes a location of the user device; (Sharma: [0062] ref FIG 6; [0086]) and satisfying the access control comprises the computer device determining the location of the user device is outside the geofence and the user device has previously connected to the audio channel from a location inside the geofence (Sharma: [0085] – [0086])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma re: geofencing with those of Karagiannis re: session access control (Karagiannis: [0020])  and participation according to location/proximity (Karagiannis: [0036] ref FIG 2; [0072])  in order to advantageously provide for controlling access by participant location
Re: Claim 4, Karagiannis teaches The method of claim 1, including session access control (Karagiannis: [0020])  and participation according to location/proximity (Karagiannis: [0036] ref FIG 2; [0072])  
Karagiannis does not explicitly teach:
wherein the geofence is defined by three-dimensional coordinates including latitude, longitude, and altitude
Sharma teaches:
wherein the geofence is defined by three-dimensional coordinates including latitude, longitude, and altitude (Sharma: [0086]; [0088] ref FIG 14; [0089] ref FIG 15) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma re: geofencing with those of Karagiannis re: session access control (Karagiannis: [0020])  and participation according to location/proximity (Karagiannis: [0036] ref FIG 2; [0072])  in order to advantageously provide for controlling access by participant location
Re: Claim 5, Karagiannis teaches The method of claim 1, wherein the tagging comprises: receiving user input defining a tag; and storing the tag with the audio data (Karagiannis: [0020]) 
Re: Claim 6, Karagiannis teaches the method of claim 1, including timestamping of tagged (bookmarked) audio data (Karagiannis: Abstract; [0020]) 
Karagiannis and Sharma do not explicitly teach:
automatically tagging the audio data with user names of users connected to the audio channel and a timestamp. 
Reynolds teaches:
automatically tagging the audio data with user names of users connected to the audio channel and a timestamp  (Reynolds: [0047] ; [0055] ref FIGs 3A,B) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reynolds re: automatically tagging with user names and timestamp with those Karagiannis re: bookmarked data in order to advantageously provide additional context (i.e. user names) automatically to timestamped data. 
Re: Claim 7, Karagiannis teaches the method of claim 6,  including tagging the audio data with at least one from the group consisting of: keywords, sentiment categories, and tone categories (Karagiannis: [0020] keyword markup)
Re: Claim 8, Karagiannis teaches The method of claim 1, wherein the presenting comprises: determining suggested tags for a user using machine learning (Karagiannis: [0073]; [0076]); causing the suggested tags to be displayed in a user interface of a playback user device; receiving a selection of one of the suggested tags (Karagiannis: [0095] ref FIG 6; [0096] ref FIG 7, [0100]); 
Karagiannis and Sharma do not explicitly teach:
transmitting a portion of the audio data associated with the selected one of the suggested tags to the playback user device to be played on a speaker of the playback user device.
Reynolds teaches:
transmitting a portion of the audio data associated with the selected one of the suggested tags to the playback user device to be played on a speaker of the playback user device (Reynolds: [0063] ref FIG 7) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reynolds re: tagging and presenting portions of audio data with those of Karagiannis re: tagging and playback of session data since Reynolds simply makes explicit that which is suggested re: the audio portion of the session records. 
Re: Claim 9, Karagiannis teaches the method of claim 1, wherein the presenting comprises: receiving user input of a search string via a user interface of a playback user device determining result tags that satisfy the search string; causing the result tags to be displayed in the user interface; receiving a selection of one of the result tags (Karagiannis: [0095] ref FIG 6; [0096] ref FIG 7; [0100]); 
Karagiannis and Sharma do not explicitly teach:
transmitting a portion of the audio data associated with the selected one of the result tags to the playback user device to be played on a speaker of the playback user device.
Reynolds teaches:
transmitting a portion of the audio data associated with the selected one of the result tags to the playback user device to be played on a speaker of the playback user device (Reynolds: [0063] ref FIG 7) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reynolds re: tagging and presenting portions of audio data with those of Karagiannis re: tagging and playback of session data since Reynolds simply makes explicit that which is suggested re: the audio portion of the session records.
Re: Claim 10 Karagiannis teaches the method of claim1, including audio conferencing (Karagiannis: [0022])  determining, by the computer device, the another at least one user device satisfies the access control (Karagiannis: [0020]; [0083]-[0084] ref FIG 5; [0095]-[0097] ref FIGs 6,7,8 session permissions) and adding tagged data after the end of the conference (Karagiannis: Abstract) 
Reynolds teaches:
disconnecting the at least one user device from the audio channel; after the disconnecting, receiving another request from another at least one user device to connect to the audio collaborative environment (Reynolds: [0041]; [0099]); 
connecting, by the computer device, the another at least one user device to the audio channel of the audio collaborative environment; recording, by the computer device, additional audio data transmitted on the audio channel by the another at least one user device (Reynolds: [0041]; [0099]); 
storing, by the computer device, the additional audio data in the record, wherein the storing comprises appending the additional audio data to the audio data already present in the record; (Reynolds: [0041]; [0099])  
tagging, by the computer device, respective portions of the additional audio data in the record; and presenting, by the computer device, one of the respective portions of the additional audio data to a user based on the tagging (Reynolds: [0099] “additional utterances may be added at the beginning, middle, or end of the original conference, and redirection tags may be inserted automatically so that later listeners are redirected to the additional utterances at the proper time”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to apply the teachings of Reynolds to those of Karagiannis re: audio conferences (Karagiannis: [0022]) user device satisfies the access control (Karagiannis: [0020]; [0083]-[0084] ref FIG 5; [0095]-[0097] ref FIGs 6,7,8 session permissions) and adding tagged data after the end of the conference (Karagiannis: Abstract) including particular use cases (Karagiannis: [0124]-[0137] ref FIGs 13-17) since Reynolds teaches this specific “use case” (Reynolds: [0099]) 
Re: Claim 11, Karagiannis teaches the method of claim 1, further comprising verifying, prior to the presenting, that a user requesting playback is authorized to access the record (Karagiannis: [0083]-[0084] ref FIG 5; [0095]-[0097] ref FIGs 6,7,8) 
Re: Claim 12, Karagiannis teaches the method of claim 1, including audio conferencing (Karagiannis: [0022]) 
Karagiannis and Sharma do not explicitly teach:
the at least one user device comprises plural user devices participating in a conference call or web conference; and the computer device records and stores audio data from the plural user devices during the conference call or web conference
Reynolds teaches:
the at least one user device comprises plural user devices participating in a conference call or web conference; and the computer device records and stores audio data from the plural user devices during the conference call or web conference (Reynolds:  [0049]-[005]; [0052] ref FIG 2)
Re: Claim 13, Karagiannis teaches the method of claim 1, wherein the at least one user device comprises only a single user device; and the computer device records and stores audio data from single user device (Karagiannis: [0121 ref FIG 12, “solo” session)
Re: Claim 14, Karagiannis teaches the method of claim 1, wherein the computer device includes software provided as a service in a cloud environment.  (Karagiannis: Abstract: Embodiments of a method and apparatus for remote collaboration include a central cloud computing infrastructure” … including “services/systems internal to the infrastructure.”; [0027]-[0030] ref FIG 1; [0047]-[0049] ref FIG 4)
Claim 15 does not teach or define any new limitations above claim 2, except: recommend[ing] persisted conversations to one or more users based on the one or more tags.  However Karagiannis teaches: recommend[ing] persisted conversations to one or more users based on the one or more tags. (Karagiannis: [0059] The system provides capture and delivery … reference oriented notes such as recommending specific content of a session)   Therefore similar reasons for rejection apply. 
Re: Claim 16, Karagiannis teaches The computer program product of claim 15,  wherein the establishing comprises creating a bridge number (Karagiannis: [0117] ref FIG 10)  and defining users having authority to define access controls (Karagiannis:  [0077] ) 
Re: Claim 17, Karagiannis teaches The computer program product of claim 16, including session access control (Karagiannis: [0020])  and participation according to location/proximity (Karagiannis: [0036] ref FIG 2; [0072]) 
Karagiannis does not explicitly teach: 
wherein the program instructions cause the computer device to define an area for the shared collaborative environment with respect to physical distance between users in an area or using global positioning system 
Sharma teaches:
wherein the program instructions cause the computer device to define an area for the shared collaborative environment with respect to physical distance between users in an area or using global positioning system (GPS) and altitude parameters  (Sharma: [0034]; [0086]; [0088] ref FIG 14) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma re: geofencing with those of Karagiannis re: session access control (Karagiannis: [0020])  and participation according to location/proximity (Karagiannis: [0036] ref FIG 2; [0072])  in order to advantageously provide for controlling access by participant location
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karagiannis, Sharma and Reynolds further in view of Sallam (US 20160337413 A1) 
Re: Claim 18, Karagiannis teaches the computer program product of claim 15, including recording audio content presented in the shared audio collaborative environment; [and] storing the recorded audio content (Karagiannis: Abstract; [0020]) 
Karagiannis, Sharma and Reynolds do not explicitly teach:
generating one or more tags for each detected conversation and each detected participant of respective conversations in the recorded audio content using natural language processing and sentiment analysis.
Sallam teaches:
generating one or more tags for each detected conversation and each detected participant of respective conversations in the recorded audio content using natural language processing and sentiment analysis (Sallam: [0002] NLP is used to extract meaning from speech audio to identify topics, keywords, etc., and the extracted information is used to automatically identify and retrieve documents or other content items that may be relevant to an online meeting discussion. Such information can then be presented to participants as appropriate or as configured. [0034] – [0036] “The NLP engine can include the ability to measure speaker tone to estimate intent, which can be based on instant analysis and/or verified, trained and tuned, via: Historical speech patterns recognized and verified with the user. Individual user's training with various expressions and associated emotions”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sallam with those of Karagiannis re: tagging of session data in order to advantageously “make online meetings more productive and effective by enabling the online meeting system to proactively provide information relevant to the topics being discussed at the meeting” (Sallam: [0002]) 
Claim 19 does not teach or define any new limitations above claim 2 except: 
(i) record[ing] second audio data from a second session of the audio collaborative environment, wherein the second session is at a time different than the first session;   [and] (ii) stor[ing] the second audio data in the record by appending the second audio data to an end of the first audio data in the record; 
However, Reynolds teaches (i) record[ing] second audio data from a second session of the audio collaborative environment, wherein the second session is at a time different than the first session;   [and] (ii) stor[ing] the second audio data in the record by appending the second audio data to an end of the first audio data in the record; as discussed re: claim 10.  Therefore similar reasons for rejection apply. 
Karagiannis, Sharma and Reynolds do not explicitly teach:
(iii) automatically tag[ing] the record including the first audio data and the second audio data with keywords, tone categories, and sentiment categories; and  (ii) recommend[ing] portions of the record for playback to a user based on one or more of the tags.
Sallam teaches: 
(iii) automatically tag[ing] the record including the first audio data and the second audio data with keywords, tone categories, and sentiment categories; and (ii) recommend[ing] portions of the record for playback to a user based on one or more of the tags. (Sallam: [0002] NLP is used to extract meaning from speech audio to identify topics, keywords, etc., and the extracted information is used to automatically identify and retrieve documents or other content items that may be relevant to an online meeting discussion. Such information can then be presented to participants as appropriate or as configured. [0034] – [0036] “The NLP engine can include the ability to measure speaker tone to estimate intent, which can be based on instant analysis and/or verified, trained and tuned, via: Historical speech patterns recognized and verified with the user. Individual user's training with various expressions and associated emotions”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sallam with those of Karagiannis re: tagging of session data in order to advantageously “make online meetings more productive and effective by enabling the online meeting system to proactively provide information relevant to the topics being discussed at the meeting” (Sallam: [0002]) 
Re: Claim 20, Karagiannis teaches the system of claim 19, including tagging of audio data (Karagiannis: [0020]) 
Karagiannis,  Sharma and Reynolds do not explicitly teach:
wherein the tagging comprises: determining keywords using natural language processing; determining the tone categories using tone analysis; and determining the sentiment categories using sentiment analysis.
Sallam teaches:
wherein the tagging comprises: determining keywords using natural language processing; determining the tone categories using tone analysis; and determining the sentiment categories using sentiment analysis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sallam with those of Karagiannis re: tagging of session data in order to advantageously “make online meetings more productive and effective by enabling the online meeting system to proactively provide information relevant to the topics being discussed at the meeting” (Sallam: [0002]) 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garg et al (US 9491237 B1) Abstract: A system and method for sharing content with a group of devices based on proximity. A sharing device transmits an SSID and an audio signal containing a key. The audio signal may be controlled to limit the area in which the audio signal may be received or heard by a receiving device. For example, the audio signal may be controlled to limit receipt to a device at a same table (a few feet away from the first device), in a same room, etc. This allows the sharer to selectively share content with one or more receiving devices without sharing with all devices in proximity to the first device; Col 3/lines 47-61 “… when the SSID signal 104 is received by the receiving devices, such as second devices 108-116, the receiving devices activate or turn on their microphone to listen for the audio transmission 106. When the audio transmission 106 is received and validated, a response may be sent to the first device 102 with the receiving device's RF-fingerprint and the result from the audio processing. The first device 102 validates the RF-fingerprint for coarse proximity, and the audio sample for in-room/short-range proximity. This audio-based geo-fence provides a factor for proximity authentication. Recipients use the key from the audio transmission 106 to prove to the sharer that they are in proximity to hear the key. This sharing methodology can be used for numbers applications, for example, sharing documents, audio files, video files, playing games, etc).   
 Beckman et al US 2019/0036975 A1(Abstract: A managed container may have a managed cache storing content managed by or through an application gateway server computer. The managed container may receive a request for content from an application running in a secure shell provided by the managed container on a client device. The managed container may determine whether the client device is within a specified geographical location. If not, the managed container may deny or restrict the application access to the requested content. The access denial or restriction may continue until a connection is made to the application gateway server computer or until the client device has returned to within the specified geographical location. If the client device is within the specified geographical location, the managed container may provide or restore access to requested content. Embodiments of the managed container can therefore perform geofencing by disabling or limiting access to content based on predetermined secure/insecure designations.) 
Barker et al (US 2015/0149540 A1) Abstract Systems and methods for manipulating audio and/or speech in a virtual collaboration session. In some embodiments, a method may include capturing speech originated by a given one of a plurality of participants during a virtual collaboration session, and capturing a discrete collaboration event originated by the given participant during the virtual collaboration session. The method may also include synchronizing the speech with the event and storing the synchronized speech and event.  [0046]  Context engine module 206 may be configured to accept numerous inputs such as hardware sensor feeds and text derived from speech. In some instances, context engine module 206 may be configured to perform operations such as, for example, automatic participant identification, automated meeting joining and collaboration via most effective manner, location aware operations (e.g., geofencing, proximity detection, or the like) and associated management file detection/delivery, etc. [0050] Moreover, server platform 213 also includes file management module 217 configured to provide file storage, transfer, search and versioning. Location service module 218 may be configured to perform location tracking, both coarse and fine grained, that relies on WiFi geo-location, Global Positioning System (GPS), and/or other location technologies. Voice service module 219 may be configured to perform automated speech recognition, speech-to-text, text-to-speech conversation and audio archival. Meeting metrics module 220 may be configured to track various meeting metrics such as talk time, topic duration and to provide analytics for management and/or participants.
[0074] Additionally or alternatively, virtual collaboration application 230 may implement systems and/or methods for managing meeting or meeting topic time limits in a distributed environment. A meeting host service may provide controlled timing and notification of meeting events through use of contextual information such as speaker identification, key word tracking, and/or detection of meeting participants through proximity. [ 0106]-[0108] ref FIG 8)
Hwang et al  US 20180122404 A1 Abstract: A computer-implemented method according to one embodiment includes receiving audio data, processing the audio data to determine a plurality of words spoken by a user, and analyzing the plurality of words to determine a behavior of the user.[0029] Software as a Service (SaaS): the capability provided to the consumer is to use the provider's applications running on a cloud infrastructure. The applications are accessible from various client devices through a thin client interface such as a web browser [0056] “… the audio data may be received utilizing an application installed within a computing device. In another embodiment, the audio data may include spoken word data …. the audio data may include one or more verbal utterances made by one or more users. In another example, the audio data may include one or more verbal statements made by a user during a conversation, when a user is alone, etc. [0057] Further, in one embodiment, the audio data may be associated with a single instance or multiple instances over a predetermined period of time. For example, the audio data may include a single instance of recorded audio that is associated with a predetermined time and/or location. In another example, the audio data may have one or more associated timestamps and/or geographical locations (e.g., locations obtained utilizing a global positioning system (GPS) module within the one or more monitoring devices, etc.).
Broadworth et al US 20190075144 A1 ( [0005], FIG 1; [0030]-[0032] ref FIG 2, [0033]- [0038] ref FIG 3 Conference bridge)
Buddenbaum et al (US 2015/0207828 A1)  Abstract: A method, computer program product, and computer system for monitoring, at a computing device, at least a portion of a collaboration session provided by one or more participants of the collaboration session. At least the portion of the collaboration session is analyzed to determine a recommendation associated with at least the portion of the collaboration session. A source for information associated with the recommendation is searched based upon, at least in part, analyzing at least the portion of the collaboration session. At least one participant of the one or more participants is presented the recommendation and the information associated with the recommendation.
Marggraff (US 20090251337 A1) [0007] “.. the applied one or more heuristic processes use one or more parameters describing an association between different types of data to generate a session. Example parameters for generating a session include: placement of audio within audio or video files, placement of video within video files, timing, location and frequency of written, auditory or visual data, pitch change in audio files, identification of speaker associated with audio, data describing user interaction (e.g., timestamp corresponding to editing or creation of a file, characteristics associated with text data editing), metadata associated with files (e.g., time of day, session name, user-defined tags or labels), data from a linked scheduling application, references between files, linking of different text data to specific audio or video data, linking of different audio or video data to specific text data, linking between audio or video data and a specific source of written data and/or location of written data on a page, user-defined or automatically assigned tags associated with written or audio data.  [0043] After initial creation of a session including, for example, audio and text data, additional data can be added to the created session. For example, a user can access a session … and append additionally recorded audio data or captured written content to the end of the session or insert additional written content into a specified point in the recorded audio. Alternatively, a user can import previously stored audio into the session and insert the audio into a specified point in the session audio or append the received audio to the end of the session…written notes captured by the imaging system 210 while stored audio data is being replayed may be associated with the stored audio data, and the temporal location within the stored audio corresponding to the time when written data was captured is associated with the written data. This allows additional written data to be associated with temporal locations in audio data even after the audio data has been stored.)
Mohamed et al (US 20160142787 A1) [0021] “.. the interactive replay system 100 may include an intelligent search module 106 to search across multimedia content of various formats. Intelligent searches may involve searching through the actual content comprising the multimedia content …. functionality such as auto-completion and related keyword suggestions may be supported to facilitate the search process. Intelligent searches may identify related multimedia content, which can be suggested to the user. This can allow the user to explore the topic in more detail and navigate through the multitude of stored multimedia content to access related material irrespective of the format of the content. [0054] ref FIG 9A – sentiment metric  “… presentation of the selected search result may include user comments. Other consumers of a given multimedia content may post comments such as their thoughts, ideas, etc. relating to the subject matter of the content. Comments may include links to other multimedia content. Such comments may be a good indicator of the quality of the content in the selected search result. Accordingly, in some embodiments, the retriever 208 may access and assess the comments in order to provide the user with a quick gist of the tone of comments …. the retriever 208 may perform sentiment analysis  … on the comments and present a visual indicator (sentiment metric) that represents whether the comments are mostly positive or negative, and how strong are the views that are expressed in the comments. 
Brand et al (US 9633008 B1) Abstract A computer-implemented method for reviewing content of a presentation is provided. The method includes obtaining, using a processor system of a device, content of an electronic presentation, wherein the content is associated with a first slide of the presentation. The format of the content is determined wherein the content includes natural language content and non-natural language content and the non-natural language content is converted into natural language content using the processor system. The sentiment and tone of the natural language content is analyzed using the processor system. A textual summary is created. The sentiment, tone and textual summary of the natural language content of the slide of the presentation is evaluated and a summary of the natural language content of the slide is presented using a display based upon the evaluation of the sentiment, tone and textual summary.
Alam et al (US 20170262431 A1) Abstract A sentiment analyzer obtains natural language media input and determines sentiment of the natural language media input. A personality analyzer obtains data indicative of a personality of an originator of the natural language media input and determines a personality metric of the originator of the natural language media input. The sentiment of the natural language media input and the personality metric of the originator of the natural language media input are combined to obtain a personality-based sentiment of the natural language media input. The natural language media input is provided to a receiver together with a representation of the personality-based sentiment of the natural language media input. 
Reynolds (US 2017/0236532 A1) (incorporates by reference Reynolds et al US 7571212 B2) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643. The examiner can normally be reached Mon. – Thu. 12pm – 5pm.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A SHAW/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455